Citation Nr: 0938296	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-14 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The serviceman had active duty for training (ACDUTRA) from 
February 17, 1970 to June 28, 1970 with other periods of 
ACDUTRA and inactive duty for training (INACDUTRA) in the 
Army National Guard, including ACDUTRA on July 12, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the serviceman's current low back disability is related to 
service, including a period of ACDUTRA in July 1987. 


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 106, 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2006, the RO satisfied its 
duty to notify the serviceman under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the RO notified the serviceman of: information and evidence 
necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the serviceman was expected to provide.  April 
2006 and October 2006, the RO also notified the serviceman of 
the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

VA has done everything reasonably possible to assist the 
serviceman with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service treatment records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  In an August 
2007 statement, the serviceman indicated that he had no 
additional evidence to submit.  The serviceman has been 
medically evaluated in conjunction with his claim.  Thus, the 
duties to notify and assist have been met.

Analysis

When seeking VA disability compensation, an appellant 
generally seeks to establish that a current disability 
results from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110. "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active duty service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein. This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions. 38 C.F.R. § 3.303(a). 
Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service. 38 C.F.R. § 
3.303(b).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 
3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1).  It follows from this that service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1132 (presumption of 
soundness) is not available in this appeal.

At the outset, the Board notes that the serviceman does not 
contend nor does the record reflect that he sustained a 
disability during his period of active duty.  He contends 
that he sustained a low back disability during ACDUTRA in 
July 1987.  As such, service connection for the claimed 
disability is only permitted if it was incurred or aggravated 
during ACDUTRA.  See supra 38 U.S.C.A. § 101(21) and (24); 38 
C.F.R. § 3.6(a) and (d).

The serviceman currently has a low back disability.  A July 
2007 VA examination report noted diagnoses of spinal stenosis 
and lumbarization of S1.  

Service treatment records reflect that on July 12, 1987 
during ACDTURA, the serviceman sustained a back strain while 
unloading a flat bed truck.  He lifted a box and strained his 
back.  Subsequent treatment records dated on July 14, 1987, 
July 23, 1987, and April 22, 1988 show that the serviceman 
complained about his back.  Assessments of lumbar sprain and 
low back pain were noted.  An August 1987 Line of Duty 
Determination Investigation report noted that the 
serviceman's back strain was considered to be approved in the 
line of duty.      

A November 1988 x-report showed that the S1 vertebrae was 
partially lumbarized with the rest of the examination being 
unremarkable.  A March 1992 periodic examination report noted 
the serviceman's back injury and noted decreased mobility and 
tenderness.  On the Report of Medical History at that time, 
the serviceman indicated having had/having then recurrent 
back pain. 

A July 2007 VA examination report was completed in 
conjunction with review of the claims folder.  In noting 
diagnoses of spinal stenosis and lumbarization of S1, the 
examiner opined that it was less likely as not that any 
current back disability was caused by or a result of his back 
injury in 1987.  The examiner noted that the serviceman 
suffered a back strain while lifting on duty in 1987, and 
that service records showed back strain and continued back 
pain on physical examination with limited range of motion in 
1992.  The examiner added that the serviceman left service 
and became a trucker driver until he was disabled with 
multiple sclerosis in 2004 and that spinal stenosis affects 
people in their 50's and 60's.  The serviceman's MRI in 2004 
showed broad based disc bulge and spinal stenosis, and his 
previous x-rays showed lumbarization of S1which is a 
congenital finding.  Noting that the injury in service was a 
back strain and not disc prolapse, the examiner concluded 
that the spinal stenosis and lumbarization was not as likely 
as not related to the injury in service.  

Based on the evidence, the Board finds that service 
connection is not warranted. While service treatment show 
that the serviceman was treated for a back strain during a 
period of ACDUTRA in 1987, there is no competent medical 
evidence that his current back disability is related to 
service.  Any disability in service appears to have been 
acute and transitory, and resolved without residuals.  Other 
than the records dated in service discussed herein, the first 
indication of a back disability was not until December 2004 
when MRI's of the back were performed.  In view of the 
lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the 
claim.  The January 2007 VA examination report, concluding 
that the serviceman's current disability was not likely 
related to injury during ACDUTRA, is the only competent 
medical evidence commenting on the etiology of current 
disability.  The Board finds this report to be probative as 
it was definitive, based upon a complete review of the 
serviceman 's entire claims file, and supported by detailed 
rationale.  The opinion is further supported by different 
diagnoses of back disability found following active duty 
(stenosis and disc disease) than that reported in service 
(back strain).  Accordingly, the opinion is found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The serviceman has not provided any competent 
medical evidence to rebut the opinion against the claim or 
otherwise diminish its probative weight.  See Wray v. Brown, 
7 Vet. App. 488, 492-93 (1995).  Therefore, the criteria for 
service connection for a low back disability have not been 
met.

In adjudicating this claim, the Board must assess the 
competence and credibility of the serviceman.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the United States Court 
of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (noting that competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the serviceman is competent 
to attest to his observations of his disability and to state 
that he has continued to have back pain since his July 1987 
incident.  Layno; 38 C.F.R. § 3.159(a)(2).  However, low back 
pain is not analogous to disability.  While the serviceman 
can attest to his low back pain, he does not have the 
expertise to say it represented the onset of chronic 
disability or that current low back disability is related to 
the inservice incident.  As a lay person, the serviceman is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that his current low back disability is related to his 
period of ACDUTRA) because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


